Citation Nr: 0532358	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-22 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for compensation purposes 
for loss of teeth.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  By a 
November 1999 rating decision, the RO originally denied the 
claim as not well-grounded.  Thereafter, the RO reajudicated 
this claim pursuant to section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), which provided that cases 
denied as not well grounded after July 14, 1999, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  Nevertheless, the RO denied the 
claim on the merits by rating decisions promulgated in 
January and June 2002.

The veteran provided testimony at a hearing conducted before 
personnel at the RO in October 2003, a transcript of which is 
of record.

The Board also notes that the veteran's service medical 
records are not on file, and efforts to obtain them have been 
unsuccessful.  The Board acknowledges that, in such 
situations, it has a heightened obligation to explain its 
findings and conclusions and carefully consider the benefit-
of-the-doubt rule .  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992);  O'Hare v. Derwinski , 1 Vet. App. 365, 367 
(1991).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although the veteran contends he had multiple teeth 
removed during service, he has not alleged that this was due 
to in-service dental trauma.

3.  The competent medical evidence reflects that the 
veteran's missing teeth are replaceable, and nothing 
indicates his loss of teeth have resulted in loss of 
substance of body of the maxilla and/or mandible.

4.  The competent medical evidence does not reflect that the 
veteran has impairment of the mandible, loss of a portion of 
the ramus, and/or loss of a portion of the maxilla


CONCLUSION OF LAW

Service connection for compensation purposes is not warranted 
for the veteran's loss of teeth.  38 U.S.C.A. § 1110, 1131, 
1712, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.381, 4.150, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

For the reasons stated below, the Board finds that the 
veteran is not entitled to service connection for 
compensation purposes for his missing teeth as a matter of 
law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of 
General Counsel held that the VCAA does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA is 
not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Even if the VCAA were applicable in this case, the record 
reflects that the veteran was provided with correspondence in 
June 2001 which noted the enactment of the VCAA, addressed 
the requirements for a grant of service connection, informed 
the veteran of what information and evidence he must submit 
to support such a claim, what types of information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  Although it does not appear 
this correspondence specifically referred to the dental 
claim, it does reflect that the veteran was apprised of the 
basic VCAA provisions.  Further, the RO sent similar 
correspondence to the veteran in April 2002 which did refer 
to his dental claim.  Moreover, the veteran has been provided 
with copies of the appealed rating decisions, the June 2003 
Statement of the Case (SOC), as well as Supplemental SOCs 
(SSOCs) in August 2003 and September 2004 which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  In pertinent part, the SOC and 
the September 2004 SSOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction to this decision, the veteran 
also was afforded the opportunity to provide additional 
testimony at the hearing before the RO in October 2003.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  Moreover, 
there is medical evidence detailing the current nature of his 
dental condition, and, as such, no examination is warranted 
based on the facts of this case.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

In his statements and hearing testimony, the veteran has 
contended that he had multiple teeth removed while on active 
duty.  He testified that he had a total of 3 to 4 teeth 
removed during service, on multiple occasions, and that they 
just removed the teeth for no reason that he knew of.  
Further, he testified that this occurred during regular 
dental check-ups, and that the teeth were not loose.  He has 
not asserted he experienced any dental trauma during service.  
Moreover, he described the dental problems he experienced 
after having his teeth removed and asserted that the missing 
teeth caused problems which resulted in additional teeth 
being removed.  He has submitted medical treatise evidence in 
support of the latter contention.

The record also includes private medical statements from J. 
L., D.D.S. (Dr. L) and . G. P., M.D. (Dr. P).  In his 
statements, Dr. L has noted that the veteran became a patient 
of his dental practice in 1969, at which time he related that 
a number of teeth had been extracted while he was in the 
military.  At that time, he was missing teeth numbers 19, 28, 
29, 30, 31, and 32 on the lower arch; while the upper arch 
was missing teeth numbers 5, 6, 12, 14, and 15.  Further, Dr. 
L noted that the veteran had not been provided with any 
replacements for these teeth by the military and summarized 
the veteran's current dental problems.  In his statements, 
Dr. P has indicated that the veteran required new partial 
plate dentures, as his old plates were ill-fitting.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Applying the above criteria to the facts in this case, the 
Board finds that, even assuming he had teeth removed during 
service and has lost other teeth as a result thereof, there 
is no basis for compensation for his missing teeth in this 
case since both the regulations clearly provide that 
replaceable missing teeth are not disabling conditions and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment if certain criteria are met.  38 U.S.C. § 
1712; 38 C.F.R. §§ 3.381, 17.161.  Moreover, the medical 
evidence does not reflect that this teeth loss has resulted 
in loss of substance of body of the maxilla and/or mandible.

The Board further notes that the post-service records are 
negative for any of the dental disorders listed under 38 
C.F.R. § 4.150; the medical evidence does not indicate the 
veteran has impairment of the mandible, loss of a portion of 
the ramus, and/or loss of a portion of the maxilla.  

In view of the foregoing, the Board finds that there is no 
legal basis for an award of compensation based on the 
veteran's loss of teeth.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (when the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for compensation purposes 
for loss of teeth is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


